





CITATION:
R. v. McKenzie, 2011
          ONCA 42



DATE: 20110118



DOCKET: C51595



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Ronald Keith McKenzie



Appellant (Applicant)



Daniel Moore, for the appellant



Eliott Behar, for the respondent



Heard: December 22, 2010



On appeal from conviction entered by Justice Barry MacDougall
          of the Superior Court of Justice, dated May 19, 2009 and sentence imposed on
          June 23, 2009.



By the Court
:

[1]

The appellant appeals from his conviction and sentence
    following his conviction by MacDougall J. on numerous firearms offences and one
    count of illegal possession of drugs.  For the following reasons, the appeals are dismissed.

Conviction Appeal

[2]

This case turned entirely on the lawfulness of the
    appellants arrest and the subsequent search of his automobile incident to that
    arrest.  The trial judge found that the
    police officers had reasonable grounds to arrest the appellant and therefore, there
    was no violation of his rights under the
Charter
    of Rights and Freedoms
.  He went on
    to find that even if there were a
Charter
violation, the evidence should not be excluded under s. 24(2) of the
Charter
.  We agree with both conclusions.

[3]

The investigation of the appellant began in the spring
    of 2006 when the Durham Regional Police received information from a reliable
    confidential informer about someone named Dave.  Dave lived in the Durham Region and was
    involved in gun smuggling and gun trafficking.  A short investigation could not confirm the information in the tip.  However, in the fall of 2006, the police
    received a second tip from another confidential informer about Dave.  This tip had somewhat more information: Dave
    was entrenched in the gun subculture in the Region and was involved in
    smuggling firearms from the United States and trafficking in those firearms at
    the rate of 30 to 40 firearms per month.  One of the guns had been used in a fatal shooting in the Region.  This informer provided an address for Dave,
    which was the appellants home address.  There was no information about the reliability of the second informer.

[4]

The Provincial Weapons Enforcement Unit now conducted
    an intensive investigation of the appellant.  They began by obtaining dial number recorder (DNR) warrants for the
    appellants various telephones.  The
    police also engaged in intermittent physical surveillance on the
    appellant.  The information gathered from
    the DNR warrants showed a huge volume of telephone traffic.  This information was analyzed and demonstrated
    that the appellant had frequent contact with a number of persons who had been
    charged with and, in some cases, convicted of, firearms offences.  The information also showed that the
    appellant was in frequent contact with Roger Peddie, who lived in the Region, and
    also frequently stayed with his girlfriend who lived in Kitchener.  Further, the police obtained a tracking
    warrant so that they could track the movements of the appellants automobile.

[5]

Finally, on June 5, 2007, the police obtained
    information from a third confidential informer that the appellant would be
    travelling to Kitchener to pick up firearms from Roger in a day or two.  The police were able to verify that a few
    days before June
5,
the appellant had travelled to
    Kitchener.  They also confirmed that on
    June 4, Roger Peddie crossed the Canada-U.S. border with a woman who was not
    his girlfriend.  Meanwhile, on June 6,
    the police observed the appellant meet with two men, one of whom the appellant
    had been in frequent telephone contact with and had a record for a firearms
    offence.  The other man appeared to be
    carrying a concealed firearm.  Finally,
    on June 7, the woman who had crossed the border with Peddie returned alone to
    Canada.  A cursory check of the
    automobile at the Canadian border did not result in finding any firearms or
    other contraband.  The next day, the appellants
    vehicle was tracked to the area of Peddies girlfriends home in Kitchener.

[6]

The police believed that they had reasonable grounds to
    believe that the appellant was now in unlawful possession of firearms.  As they followed the appellants vehicle they
    observed him engage in counter-surveillance; making sudden lane changes,
    unexpected turns and taking a circuitous route as he returned to the Durham
    Region.  The police stopped the appellant
    in a high-risk takedown, which involved an arrest at gunpoint.  The appellants vehicle was subsequently
    searched.  The police found a small
    amount of drugs in the car and various firearms in the vehicles door panels: a
    fully automatic machine pistol with three over-capacity magazines and a silencer,
    two pistols and a revolver.

[7]

It was not contested that the police had the requisite
    subjective belief that the appellant was in unlawful possession of
    firearms.  In our view, the totality of
    evidence also established the requisite objective grounds.  By the time of the arrest, the police had
    information from three independent sources that the appellant was engaged in
    unlawful trafficking in firearms.  As
    predicted by the second informer, the appellant was shown to be involved in the
    gun subculture in the Durham Region.  The
    activities in early June 2007 suggested that the person believed to be the
    source of the appellants firearms was travelling to the United States after
    meeting with the appellant.  Then,
    Peddies companion returned alone to Canada the day before the appellant went
    to Peddies girlfriends neighbourhood.  Finally,
    the counter-surveillance observed by the police confirmed that the appellant
    was probably in possession of contraband shortly after going to a residence
    associated with Peddie in Kitchener.

[8]

This constellation of objectively discernable facts
    showed that the police had reasonable grounds to believe that the appellant was
    in unlawful possession of firearms when he was arrested and his vehicle
    searched.  The careful and lengthy
    investigation provided information that passed the threshold from a mere hunch
    or educated guess to reasonable and probable grounds.

[9]

As noted earlier, the trial judge held that even if
    there were a violation of the appellants
Charter
rights, the evidence should not be excluded under s. 24(2).  The trial judge did not have the benefit of
    the Supreme Court of Canadas decisions in
R.
    v. Grant,
[2009] 2 S.C.R. 353 and
R.
    v. Harrison
, [2009] 2 S.C.R. 494, where the court revised the s. 24(2) test
    to focus on three lines of inquiry: the seriousness of the
Charter
-infringing conduct, the impact on the accuseds
Charter
-protected interests, and the
    societal interest in an adjudication on the merits.  Applying the
Grant
and
Harrison
test,
    we come to the same conclusion as did the trial judge.

[10]

As to the seriousness of the
Charter
-infringing conduct, if the police fell short of reasonable
    grounds, it was only to a minor degree.  Any
    violation of the appellants rights tends to fall on the less serious end of
    the continuum identified by Doherty J.A. in
R.
    v. Blake
(2010), 251 C.C.C. (3d) 4 (Ont. C.A.) at para. 23.  The good faith of the police is demonstrated
    by the frequent resort to lawful means of investigation including judicially
    authorized DNR and tracking warrants.  The actual arrest was conducted quickly and professionally.

[11]

As to the impact on the appellants protected
    interests, admittedly there was a significant intrusion into the appellants
    liberty interest given his arrest in public at gunpoint.  The intrusion into his privacy rights was
    less significant.  The search of a motor
    vehicle on a public street is less of an intrusion into privacy interests than
    other intrusions, such as search of a private dwelling.

[12]

Finally, as to the societal interest in an adjudication
    on the merits, as noted in
Harrison
at para. 34, the seriousness of the charged offences must not take on
    disproportionate significance.  However, given
    the reliability of the evidence that was critical to the successful prosecution
    of these very serious offences, there was a strong societal interest in
an adjudication
on the merits.

[13]

The first and third inquiries identified in
Grant
favour admissibility of the
    evidence.  The second inquiry may tend to
    favour exclusion, but not overwhelmingly so.  On balance, the inquiries lead to the conclusion that the evidence was
    properly admitted.  Accordingly, the
    appeal from conviction is dismissed.

Sentence Appeal

[14]

We would also dismiss the sentence appeal.  Taking into consideration pre-sentence
    custody, the trial judge imposed an effective sentence of six years
    imprisonment.  Thus, he imposed a
    sentence of 23 months concurrent on five of the counts and 12 months concurrent
    on three others, after giving 2:1 credit for a total of 49 months of
    pre-sentence custody. The appellant asks this court to adjust the sentence
    having regard to the immigration consequences he may face.  Under s. 64 of the
Immigration and Refugee Protection Act,
S.C. 2001, c. 27,
the
appellant cannot appeal his deportation to the
    Immigration Appeal division if he was convicted of any one offence for which he
    was sentenced to a term of imprisonment of at least two years.  The Federal Court has held that in
    determining whether the offender was sentenced to at least two years,
    pre-sentence custody must be taken into account:
Ariri
    v. Canada (Minister of Public Safety),
2009 FC 834.  The appellant asks us to impose a sentence on
    the various counts by distributing the pre-sentence custody among the eight
    convictions so that no one sentence is two years or more.

[15]

As this court recognized in
R. v. Hamilton
(2004), 72 O.R. (3d) 1, at para. 156, while
    immigration consequences can be taken into account, the risk of deportation
    cannot justify the imposition of an unfit sentence or use of the sentencing
    process to circumvent the provisions and policies of the
Immigration and Refugee Protection Act
.  Of the eight counts upon which the appellant
    was convicted, the most serious was count one, possession of firearms for the
    purpose of trafficking contrary to s. 100 of the
Criminal Code.
A sentence of
    less than two years for this offence would be manifestly unfit, given the
    number of firearms and their characteristics, especially the possession of the
    fully automatic pistol with its three over-capacity magazines and silencer.
[1]
As such, to adjust the sentence in the manner
    suggested by the appellant would infringe the principles identified in
Hamilton.

[16]

Accordingly, while leave to appeal sentence is granted,
    the appeal is dismissed.

RELEASED:

MR                                                  M.
    Rosenberg J.A.

JAN 18 2011                                  S.T. Goudge J.A.

R.A.
    Blair J.A.





[1]
At the time the appellant committed the
    offence, s. 100 carried a minimum punishment of one year imprisonment.  The offence now carries a three year minimum
    sentence for a first offence.


